Citation Nr: 1512324	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-43 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease, with a history of a cervical strain (hereinafter referred to as a "cervical spine disability"), to include whether a separate rating is warranted for cervical radiculopathy of the left arm. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to January 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a cervical spine disability, assigning a 10 percent disability rating, effective September 26, 2007, the date of the claim.  In a July 2013 rating decision, the RO increased the rating from 10 to 20 percent, also effective September 26, 2007. 

In February 2014, the Board denied entitlement to an initial rating in excess of 20 percent for the Veteran's cervical spine disability.  In that decision, the Board also added the issue of entitlement to service connection for radiculopathy of the left upper extremity as part of the increased rating claim, as well as the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded those claims for further development.

The Veteran subsequently appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a Joint Motion for Partial Remand issued in the prior month, the Court vacated the portion of the February 2014 Board decision that denied an initial rating higher than 20 percent for the cervical spine disability, reasoning that the VA examination relied upon did not adequately address the Veteran's range of motion restrictions.  The remanded issues were not before the Court.

In October 2014, the Veteran executed a power of attorney in favor of the private attorney captioned on the title page of this decision.  

The Board observes that the development requested by the Board in February 2014 with regard to the radiculopathy and TDIU issues has not yet been accomplished by the RO due to the interim appeal to the Court.  Nevertheless, the Board finds that the evidence currently of record is sufficient to decide those claims.  The Board notes further that the question of whether the Veteran is entitled to a separate rating for cervical radiculopathy of the left arm is encompassed in the analysis of the increased rating claim for the cervical spine disability.  Moreover, because the Board is ultimately awarding a separate rating for cervical radiculopathy of the left arm, as well as entitlement to a TDIU, there is no prejudice to the Veteran in adjudicating the merits of those claims.  

In February 2015, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.   The Veteran's cervical spine disability is primarily productive of a history of a chronic strain, degenerative joint disease (DJD), degenerative disc disease (DDD), as well as limited and painful motion.   

2.  Prior to October 29, 2012, his cervical spine disability was not productive of forward flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

3.  Since October 29, 2012, his cervical spine disability has been productive of range of motion findings which either met or equated to forward flexion of the cervical spine to 15 degrees or less, when also considering his inability to perform repetitive use testing due to pain during an October 2012 VA examination which resulted in severe guarding.

4.  Unfavorable ankylosis of the entire cervical spine and/or incapacitating episodes of DDD having a total duration of at least four weeks, but less than six weeks, during the past 12 months are not demonstrated.

5.  Service connection for radiculopathy of the right (major) arm is currently in effect.  

6.  Since April 22, 2010, the Veteran has had cervical radiculopathy of the left (minor) arm that is productive of no more than moderate incomplete paralysis of the upper radicular nerve group.

7.  The Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2012, the criteria for an initial disability rating in excess of 20 percent for the Veteran's cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5237, 5243 (2014).

2.  Since October 29, 2012, the criteria for a disability rating of 30 percent, but no higher, for the Veteran's cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2014).

3.  Since April 22, 2010, the criteria to establish a separate 30 percent rating for cervical radiculopathy of the left arm have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.321, 4.124a, DC 8510 (2014).

4.  The criteria for a TDIU are met as of the Veteran's date of claim, September 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In this case, the cervical spine appeal arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for his cervical spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the remaining claims, the Board awards service connection for cervical radiculopathy of the left arm and entitlement to a TDIU. These decisions constitute full grants of those benefits sought on appeal; therefore, no further discussion regarding VCAA duties is required with respect to those claims.

The Veteran's claims file contains his service treatment records, VA medical treatment records, and VA examination reports.  In addition, the Veteran's attorney recently submitted a copy of the Veteran's records from the Social Security Administration (SSA), as well as a private vocational assessment.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.   He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


II.   Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).   Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

The RO evaluated the Veteran's cervical spine disability as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237 (cervical strain) of the General Rating Formula.  

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, as relevant here.  A 50 percent rating is not available for a cervical spine disability, and the next higher rating of 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Alternatively, under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.   38 C.F.R. § 4.71a, DC 5243.
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Turning now to the evidence in this case, the Veteran sustained a strain in his cervical spine during service in 1981 after falling down the stairs.  He separated from service in 1986.   

In September 2007, VA received his service connection claim for a cervical spine disability.  

VA afforded the Veteran a compensation examination in February 2008.  At that time, he reported recurrent neck pain several months later, which he felt pain had progressively worsened.  There was a history of decreased motion, stiffness, and pain in the neck.  He described the pain as aching, severe, and constant, but with no radiation.  He also reported weekly flare-ups of his neck condition.  On physical examination of the cervical sacrospinalis, there was objective evidence of pain with motion, bilaterally.  Spasms, atrophy, guarding, tenderness, and weakness were not shown.  Inspection of the spine revealed normal posture and head position; it was symmetrical in appearance.  His gait type was normal.  There was no evidence of gibbus, kyphosis, list, scoliosis, or reverse lordosis.  Motor examination, sensory examination, and reflex examination of the upper extremities were normal.  Muscle tone was normal.  There was no evidence of ankylosis in the cervical spine.  

On range of motion testing, forward flexion of the Veteran's cervical spine was to 30 degrees, with pain throughout.  Extension was from 0 to 20 degrees, with pain throughout.  Lateral flexion was to 30 degrees, bilaterally, with pain throughout.  Lateral rotation was to 45 degrees, bilaterally, with pain throughout.  After repetitive use testing, there was pain, and no additional loss of motion.  X-rays of the cervical spine were unremarkable.  Diagnosis was chronic cervical strain.  The examiner indicated that the Veteran's cervical spine disability severely affecting his daily activities such as shopping, traveling, bathing, dressing, toileting, and grooming; prevented chores, exercise, sports, and recreation.  It mildly affected his feeding.  The examiner determined that the Veteran's chronic cervical spine strain is due to his in-service cervical spine injury.  Based in part on this opinion, the RO granted service connection for the cervical spine disability in the June 2008 rating decision.    

In December 2008, the Veteran disagreed with the rating assigned and noted that his cervical spine pain has been treated with daily medicine. 

X-rays of the cervical spine taken in January 2009 showed evidence of mild DDD.

A magnetic resonance image (MRI) of the cervical spine was taken in April 2010 due to complaints of pain radiating down his left shoulder.  The MRI revealed evidence of moderate multi-level DJD, predominantly at C3-4 and C5-6 with moderate cord compression and mild-to-moderate neural foramina stenosis.

In September 2010, a VA physician recommended surgical intervention (an anterior cervical discectomy and anterior fusion), but the Veteran declined.  

In an October 2010 statement, the Veteran explained that he had been informed that he had three pinched nerves in his neck, and that his problem was from a knot on his neck (described as a lipoma in medical records) which he sustained during his service.  He stated that he could no longer perform tasks, such as getting out of bed.  He described daily pain in his shoulders. 

In October 2012, VA afforded the Veteran an additional examination of the cervical spine.  On range of motion testing, forward flexion was to 20 degrees, with pain throughout.  Extension was from 0 to 15 degrees, with pain throughout.  Lateral flexion was to 10 degrees, bilaterally, with pain throughout.  Lateral rotation was to 30 degrees on the right, and to 25 degrees on the left, with pain throughout.  The Veteran was not able to perform repetitive use testing due to pain after one attempt; there was severe guarding.  He had localized tenderness or pain to palpation of the joints/soft tissues of the cervical spine.  Guarding or muscle spasms were present, but did not result in abnormal gait or spinal contour.

Muscle strength testing of the upper extremities was normal (5/5), with the exception of right finger flexion and right finger abduction, which were both rated as 4/5 (active movement against some resistance).   There was no muscle atrophy.  Reflexes in the upper extremities were normal.  Sensory testing was normal in the bilateral shoulder and inner/outer forearm areas, and left hand/fingers.  The examiner indicated that radiculopathy in the upper extremities was present, noting moderate numbness in both arms.  X-rays of the cervical spine demonstrated arthritis. 

According to a July 2013 VA Disability Benefits Questionnaire (DBQ), the examiner characterized the Veteran's diagnosis as a history of chronic cervical strain; cervical DJD; cervical DDD; and cervical radiculopathy.  The RO subsequently increased the rating from 10 to 20 percent.

On review of all evidence, both lay and medical, the Board finds that, prior to October 29, 2012, a disability rating higher than 20 percent is not warranted for the Veteran's cervical spine disability.  In this regard, during the February 2008 VA examination, he exhibited forward flexion of the cervical spine to no less than 30 degrees.  Also, the February 2008 VA examiner affirmatively stated that ankylosis of the cervical spine was not present.  As there is no evidence of flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine, an initial rating higher than 20 percent is not warranted prior to October 29, 2012.  

The Board acknowledges that the Veteran exhibited pain throughout range of motion testing in February 2008, but he exhibited no additional loss of motion during repetitive use testing.  In addition, although the 2008 examiner indicated that the Veteran's cervical spine disability severely affected some of his daily living activities, there was no objective evidence of functional impairment due to muscle spasms, atrophy, guarding, tenderness, and/or weakness during that examination.  Overall, the Board finds that the 20 percent rating assigned by the RO contemplates any additional functional impairment that the Veteran may have experienced prior to October 29, 2012.  See DeLuca, supra.  

Nonetheless, the Board finds that the criteria for a higher rating of 30 percent have been met or more nearly approximated since his October 29, 2012, VA examination.  This finding is supported by the objective evidence of forward flexion of the cervical spine to 20 degrees during that examination, coupled with the Veteran's inability to perform repetitive motion testing due to pain, which resulted in severe guarding.  There was also evidence of localized tenderness of the joints/ soft tissues of the cervical spine.

However, a disability rating higher than 30 percent is not currently warranted under the General Rating Formula, as there is entirely no evidence reflecting that his entire cervical spine is ankylosed.  Likewise, a rating higher than 30 percent is not warranted under the IVDS formula.  Indeed, the Veteran does not assert and the medical evidence does not show that he experienced at least four weeks, but less than six weeks, of incapacitating episodes of DDD/IVDS during the past 12 months.  

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2014) if supported by objective medical evidence.  
	
DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  38 C.F.R. § 4.124a.  Under such code, mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8510.

Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2014).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2014).  

A separate 40 percent rating has been in effect for cervical radiculopathy of the right arm since April 22, 2010.  He is right-hand dominant.

The Veteran has competently and credibly reported experiencing radiating pain into his left arm and the medical evidence reflects a diagnosis of cervical radiculopathy in the left arm.  See March 2013 VA primary care physician outpatient note.  The MRI of the cervical spine taken on April 22, 2010, showed evidence of moderate cord compression and neural foraminal stenosis.  Accordingly, the Veteran meets the criteria for a separate 30 percent rating under DC 8510 for moderate incomplete paralysis of the upper radicular nerve group in the left arm.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, DC 8510.  Complete paralysis of the upper radicular nerve group in the left arm is however not shown or approximated to warrant a separate rating higher than 30 percent under DC 8510.  

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected cervical spine disability with left arm radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disorder and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's service-connected cervical spine disability is primarily manifested by DJD, DDD, limited and painful motion, and the current inability to perform repetitive motion testing.  His symptoms also include current evidence of localized tenderness in the joints and soft tissues of the neck, severe guarding, and moderate cervical radiculopathy in left arm.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5242, 5243, 8510; DeLuca, Mitchell, supra. 

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment or interference with employment over and above that which is already contemplated in the assigned schedular ratings.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III.  Entitlement to TDIU 

The Veteran maintains that his service-connected disabilities prevent him from following and maintaining gainful employment.  

On his January 2015 TDIU application, he indicated that he last work full-time and became too disabled to work in January 1999 on account of his service-connected disabilities.  At that time, he worked as a machine set-up operator.  He also reported having completed high school.  He received no other eduction or training.

In a February 2015 addendum, the Veteran explained that beginning in 1988 to 1989, his neck throbbed and ached, and the pain radiated to his shoulders.  He was reportedly in pain 70 to 80 percent of the time.  He indicated that he had to take days of leave at work in order to get some relief.  He estimated taking about seven to eight days off from work in a year due to his cervical spine disability.  He stated that he could maybe stand for fifteen to twenty minutes before having to sit down; otherwise, his neck would throb.  In addition, he reported diminished strength in his arms due to radiculopathy.  He stated that he often drops things, and cannot hold an object weighing more than forty pounds.  The weather fluctuations also negatively affect his ability to hold onto even lighter objects.  He stated further that his pes planus causes foot pain, which prevents him from walking more than a block.  He reiterated that he became too disabled to work in January 1999 and noted that he re-applied twice at "Meadowcraft" in March and June 1999 but was not re-hired because the company felt he was physically incapable of performing the job duties he once performed.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014). 

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Prior to the issuance of this decision, the Veteran did not meet the schedular criteria for a TDIU.  In this regard, he had a combined rating of 50 percent, effective April 22, 2010, due to his service-connected for cervical spine disability (20 percent), radiculopathy of the right upper extremity associated with cervical spine disability (40 percent), and bilateral pes planus (noncompensable).   However, that combined rating does not include the increases awarded by the Board in this decision.  At any rate, regardless of his current, combined schedular rating, the competent evidence demonstrates that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 
 
However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  
 
Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The Board observes that the SSA deemed the Veteran disabled as of February 1999 due to DJD and DDD in both the cervical and lumbar spine.  See SSA Disability Determination and Transmittal.  However, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

The record contains two opinions in support of the TDIU claim.  After examining the Veteran and reviewing his claims file, the October 2012 VA examiner determined that the Veteran's cervical spine condition impacts his ability to work.

More recently, the Veteran submitted a December 2014 vocational assessment which was authored by C.K.W., who identified himself as a Certified Disability Management Specialist (CDMS) and a Certified Vocational Consultant.  After reviewing the claims file and interviewing the Veteran, C.K.W. concluded, with a reasonable degree of vocational certainty, that the Veteran has been unable to secure and follow substantially gainful employment due to service connected disabilities dating back to at least 1999, when he was reportedly forced to stop working due to the pain associated with his service-connected disabilities.  

C.K.W. explained that the Veteran's postural limitations and the evidence as a whole do not support an ability to walk and stand for even two hours a day, noting that two hours a day of standing and walking is technically what would be required to perform even sedentary work.

C.K.W. determined that it is highly unlikely that the Veteran would be able to obtain or maintain any type of substantially gainful employment based on his limitations in his ability to walk and stand; his inability to exert himself to an exertional level consistent with a physical capacity of work; his unbearable and constant arm and shoulder pain; and the requirement for all mobility to be assisted. It was further noted that the Veteran has loss of sensation in some respects, as well as pain where his sensation is not compromised.  C.K.W. stated that the consequence of the Veteran's condition is that he is practically being unfocused or "off task" for significant periods of time.

C.K.W. is competent to provide the December 2014 vocational assessment, as he is identified as a certified disability specialist and vocational consultant.  This assessment is highly persuasive and probative because C.K.W. had the benefit of interviewing the Veteran and reviewing his medical and vocational history.  The assessment also cited to particular supportive evidence.  Accordingly, the Board concludes that the Veteran's service-connected disabilities preclude, and have precluded for some time, all types of substantially gainful employment.  On this basis, the Board finds that a TDIU is warranted back to the Veteran's date of claim, September 26, 2007.  

IV.  Final Matter

Finally, the Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is currently seeking.  To this end, the Board notes that the Veteran's counsel did an excellent job of ably and specifically articulating why entitlement to TDIU is warranted.  In addition, counsel asked that the Veteran's cervical spine disability rating be increased, which the Board has now accomplished, to include a separate rating for cervical radiculopathy of the left arm. Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, any ancillary benefits that may accrue from effectuation of this decision is a separate question that needs to be adjudicated at the RO level first before the Board can decide.  See 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

ORDER

Prior to October 29, 2012, an initial disability rating higher than 20 percent for the service-connected cervical spine disability is denied.

Since October 29, 2012, a 30 percent rating, but no higher, for the service-connected cervical spine disability is granted, subject to the laws and regulations governing payment of monetary benefits.

Since April 22, 2010, a separate 30 percent rating, but no higher, for cervical radiculopathy of the left arm is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted as of September 26, 2007, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


